DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-24 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Further, at the outset, it should be noted that claim 1 sets forth a “UNIVERSAL PORT” that has an expressed intended use of “for a BIDET washing apparatus”.  Thus, claims 1-20 are drawn solely to the subcombination of the UNIVERSAL PORT and the BIDET is not an element of the claim.  However, the claim then seeks to define the UNIVERSAL PORT based on comparison to the BIDET, e.g., see claim 1, paragraph b), as well as recite positive interaction with the BIDET, e.g., “attachable to the bidet”, line 15.  Accordingly, it is unclear as to whether the claims are drawn to the combination or just the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Patent 5,035,389).

As to Claim 1, Wang discloses a universal port for a bidet washing apparatus, comprising:
a rail unit (10) having a proximal end and a distal end, wherein the rail unit is capable of being attached to a bidet washing apparatus;
a slider unit (20) having a proximal end and a distal end, wherein the slider unit is reversibly, slidably attachable to the rail unit (Figs 6A-6B).

As to Claim 2, Wang discloses the universal port for a bidet washing apparatus of claim 1, further comprising one or more bathroom accessory units (5) attachable to the slider unit.

As to Claim 3, Wang discloses the universal port for a bidet washing apparatus of claim 2, wherein the one or more bathroom accessory units include a tissue box holder, a toilet paper roll holder, a fragrance bottle holder, or an air freshener holder (Fig 5).

As to Claim 4, Wang discloses the universal port for a bidet washing apparatus of claim 1, further comprising one or more holes rail unit and one or more screws (17) capable of securing the rail unit to a bidet washing apparatus (Fig 4).

As to Claim 9, Wang discloses the universal port for a bidet washing apparatus of claim 1, wherein the rail unit is capable of being attachable to a bottom side of the bidet washing apparatus (Fig 5).

As to Claim 10, Wang discloses the universal port for a bidet washing apparatus of claim 1, wherein the rail unit is a solid T-bar shaped rail unit (Fig 2);
the slider unit is a complementary hollow T-bar shaped slider unit (Fig 3).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the port as claimed to reverse the attachment of the slider and the rail to attach to the bidet and accessory as this is merely a reversal of arrangement of the same components as shown and disclosed in Wang and such a reversal would produce expected and predictable results. 



Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1-4, 9-14, 19, and 20 above, and further in view of O’Regan et al (US Patent Application Publication 2014/0319298).
Wang discloses the universal port significantly as claimed, but does not disclose further comprising one or more holes in one of the rail or slider unit and one or more snaps in the other of the rail or  slider unit, wherein the one or more holes receives the one or more snaps.
	O’Regan et al eat a similar dovetailed mounting mechanism comprising one or more holes (40) in a first portion of the mounting mechanism which correspond to the tips of one or more snaps (26) in the other portion of the mounting mechanism (Figs 1-2 and 8-11) which holds the two portions in place but permit easy disengagement of the two portions when desired (Par. 21).  It would have been obvious .


Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jonetat (DE 4306269 A1).
Wang discloses a method of attaching a bathroom accessory unit to an apparatus significantly as claimed, but does not explicitly disclose attaching one or more bathroom accessory units to a bidet washing apparatus.
Jonetat teaches a bidet (Fig 1) having a bathroom accessory, in this case a toilet paper roll holder (7) mounted thereto for easy, proximate access.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the accessory of Wang to be mounted to a bidet as taught by Jonetat to provide easy, proximate access to the toilet paper roll without having to mount said roll/holder to a building surface.  


Conclusion
The prior art made of record and not relied upon, such as US Patent documents 20090166487, 4607809, and 20170152654 and JP Patent document H11206615 A which disclose similar bidet/toilet mounting units, is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/24/2021